Citation Nr: 0828432	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the appellant's 
claim for dependency and indemnity compensation (DIC), death 
pension and accrued benefits.

The appellant requested a personal hearing before the Board 
in January 2007.  In March 2007, however, she withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2007). 

It is important to note that an administrative decision 
letter of record, found to be the last final disallowance of 
the claim, appears to be misdated.  As will be fully 
discussed in the reasons and bases section of this decision, 
the letter is dated January 6, 1999, but it appears 
contextually that it should be dated in January 2000 and is 
referred to as such hereinafter.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by a decision letter from the RO in 
January 2000, and was based on a lack of evidence that the 
decedent had valid military service in the service of the 
U.S. Armed Forces.

2.  The appellant has presented new evidence since the 
January 2000 denial, but it does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2000 decision letter is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999). 

2. The evidence added to the record since January 2000 is not 
new and material evidence; the claim for eligibility for VA 
death benefits is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

For notice to be adequate as defined by 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) (2007), and relevant case 
law, the appellant must be informed of the information and 
evidence necessary to reopen her previously denied claim; the 
information and evidence that VA would seek to provide; and 
the information and evidence that she was expected to 
provide.  Specifically, notice on reopening the claim must 
include the proper standard by which evidence is judged in 
order to determine whether it is new and material evidence.  
Additionally, adequate notice must include the reason for the 
prior denial.  

Here, the May 2006 letter described a portion of the new and 
material evidence standard, namely what the terms "new" and 
"material" mean.  A letter in November 2006 described the 
reason the appellant's claim had been denied previously, and 
reiterated the need for new and material evidence.  The 
January 2007 statement of the case more fully described the 
remaining portion of the standard, specifically that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim.  

In a personal RO hearing in March 2007, the appellant was 
specifically informed of the reason her claim had been denied 
(the five negative replies in attempts to verify her deceased 
husband's service), as well as the types of evidence which 
would be needed in order to succeed in her claim (the 
particular personnel documents which would verify his 
service).  The appellant did not provide any further 
information.  The AOJ subsequently readjudicated the claim 
based on all the evidence in the March 2007 Supplemental 
Statement of the Case (SSOC).  

When the record is viewed in its totality, it shows that the 
appellant was informed of the proper standard for new and 
material evidence under 38 C.F.R. § 3.156(a) and that she was 
aware of what was necessary to reopen her case.  As such, the 
appellant was not precluded from participating effectively in 
the processing of her claim and the essential fairness of the 
decision has not been affected.   

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case the appellant was aware of what was necessary to reopen 
her case, but did not identify any new source for the 
necessary detail.  As such, the duty to assist has been 
fulfilled. 

New and Material Evidence

The appellant seeks to establish basic eligibility for VA 
death benefits based upon her late husband's military service 
in the Philippine Army.  Her claim was originally denied in 
June 1979 because the U.S. Department of the Army certified 
that the veteran had no recognized service that would entitle 
her to VA benefits.  Of record at the time of the June 1979 
denial were certifications of the death of the decedent and 
the marriage of the decedent to the appellant from the local 
civil registrar.  The appellant then submitted enlistment and 
discharge forms from the Philippine Army, based upon which VA 
requested a reverification of military service.  It was 
determined that the evidence submitted was insufficient to 
warrant a change in the prior negative certification dated in 
November 1955.  The June 1979 decision was not appealed and 
it became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.160, 19.118, 19.153 (1978).

The appellant then attempted to reopen the previously denied 
claim in August 1988, December 1994, March 1995, and January 
1999.  In conjunction with these attempts to reopen the 
claim, she resubmitted documents previously of record and 
variously added an Affidavit for Philippine Army Personnel, 
an affidavit from community officials attesting to the 
decedent's military service, documents certifying post-
service medical care for the decedent and several pieces of 
correspondence between the appellant and VA.  

In each instance, she was again informed that that the 
Department of the Army could not verify valid military 
service in the service of the U.S. Armed Forces.  She was 
also informed that service department certifications are 
binding upon VA and that VA has no authority to amend or 
correct Army decisions.  Additionally, she was notified of 
the identifying information sent to the Army for verification 
and asked to provide corrected information in the case that 
any of the identifying details were incorrect.  See, e.g., VA 
Administrative decision, March 1999.

In May 1999, VA received notification from the appellant that 
the information previously submitted for service verification 
was incorrect.  Although the decedent's name, which is the 
primary search mechanism, his place of birth, and his unit of 
assignment were correct, his service number and date of birth 
were not.  See Memorandum for File, March 2007 (summarizing 
findings by Army Personnel Command under all identifying 
information provided).  Thus, VA sent the corrected 
information to NPRC for reverification of the decedent's 
service.  In December 1999, the RO received notice that the 
prior negative certification remained unchanged.  See Records 
request form, December 1999.  The RO then notified the 
appellant of this finding in correspondence that is 
apparently misdated as January 6, 1999.  As the document 
refers to a November 1999 finding, the correct date of this 
document appears to be January 2000, so as to be drafted 
after the date of the finding described therein.  

In either case, the correspondence indicated that a VA Form 
4107 was enclosed.  This form would notify the recipient of 
her appellant rights to include the allowed time in which to 
respond.  The appellant did not submit an appeal until 
December 2002 when she submitted a VA Form 9.  This 
submission was outside of the allowable appellate period 
regardless of whether the prior decision occurred in January 
1999 as dated, or in January 2000 as appears to be the case 
based upon its context.  Thus this decision was not appealed 
within the allowed time and it became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Thus, the Board has considered all evidence submitted since 
the January 2000 decision to determine whether it is new and 
material sufficient to reopen the claim.  The evidence of 
record at the time of that decision has been previously 
described above.  Evidence submitted since the last final 
decision in January 2000 has included duplicate copies of 
previously submitted records, statements by the appellant, 
documents pertaining to medical care of the decedent, an 
official death certificate issued by the National Statistics 
Office of the Republic of the Philippines, and a Service 
Record for the decedent that reiterates the name, service 
number, and other information previously provided to the NPRC 
for purposes of service verification.  As such, the majority 
of the material submitted was not new in that it had 
previously been submitted to agency decision makers.  The 
limited evidence that was, in fact, new was not material 
because it was redundant of evidence already of record.  
Furthermore, the documents pertaining to the decedent's 
medical care did not relate to an unestablished fact 
necessary to substantiate the claim, specifically that his 
service in the Philippine Army constituted recognizable 
service with the United States Armed Forces.  

In sum, the evidence submitted by the appellant in 
conjunction with her claim to reopen the previously denied 
claim for basic eligibility for Department of Veterans 
Affairs death benefits is not new and material.  Therefore, 
the application to reopen must be denied.  

As an aside, the Board wishes to make clear that it is not 
contested that the appellant's late husband served in the 
Philippine Army as documented by the government of the 
Republic of the Philippines.  However, in order to establish 
eligibility for VA benefits such service must constitute 
service in the armed forces of the United States as 
recognized by the Unites States Department of the Army.  
Contrary to the appellant's contention, not all service in 
the Philippine Army qualifies for such recognition.  Instead, 
only under certain circumstances, not present here, may 
service in the organized military forces of the Commonwealth 
of the Philippines constitute service with the United States 
Armed Forces.  See 38 C.F.R. §§ 3.40, 3.41.


ORDER

No new and material evidence having been submitted, the 
application to reopen the previously denied claim for basic 
eligibility for VA death benefits is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


